The notice of non-responsive amendment dated 4/2/2021 is hereby vacated. 

The response filed 3/25/2021 is non-responsive to the January 8, 2021 Office Action under rules of the Patent Prosecution Highway (PPH) program for the following reasons: (1) no certification statement has been provided showing that the amendments sufficiently correspond to one or more allowable/patentable claims in the office of earlier examination (OEE) application and (2) per the interpretation of what “sufficiently corresponds” is defined as (see below), independent claims 1, 9 and 12 and their dependent claims do not sufficiently correspond to one or more allowable/patentable claims in the OEE application.  

As set forth in the Michelle Lee memo from 2014 regarding the PPH program (a copy of which is attached hereto), "any claims amended or added after the grant of the request for participation in the Global/IP5 PPH pilot program must sufficiently correspond to one or more allowable/patentable claims in the OEE application. The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply" (see Section IV of the memo). "A claim is considered to sufficiently correspond where, accounting for differences due to claim format requirements, the claim is of the same or similar scope as an allowable/patentable claim in the corresponding OEE application. A claim in the U.S. application that is narrower in scope than the claims indicated as allowable/patentable in the OEE application will sufficiently correspond if presented as a claim dependent upon a claim that is of the same or similar scope as a claim indicated as allowable/patentable in the OEE application" (see Section III, A, 3 of the memo).

If applicant no longer wishes to participate in the PPH program and the requirements associated with it, applicant may file a continuation application and abandon the current application.

Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783